Attorney’s Docket Number: 123193-8165-US
Filing Date: 05/20/2020
Claimed Foreign Priority Date: 11/07/2019 (KR 10-2019-0141730)
Applicants: Li et al. 
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the application filed on 05/20/2020.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The application serial no. 16/879,011 filed on 05/20/2020 has been entered.  Pending in this Office Action are claims 1-22.

 Claim Objections
Claims 1, 18, and 22 are objected to because of the following informalities:
- Claims 1 and 18, L. 9: amend to -- measured in a direction of the axis --, to establish proper anteceding basis for terminology later used in the dependent claims.
- Claim 22, L. 2: amend to -- the turn having the height lower --, for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-10, 12-15, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (US2019/0103215).

Regarding Claim 1, Jung (see, e.g., Figs. 1-3 and Par. [0015]-[0024]) shows all aspects of the instant invention, including a coil component (e.g., thin film type inductor 100) comprising:
- a body (e.g., body 1) 
- a coil portion (e.g., internal coil 13) embedded in the body and having a plurality of turns (e.g., coil patterns 133) wound about an axis (e.g., T axis)
- wherein each of the plurality of turns includes a plurality of corner portions adjacent to corners of the body (see, e.g., substantially curved portions of 133), and at least one connection portion (see, e.g., substantially straight portion of 133) connecting adjacent corner portions among the plurality of corner portions (see, e.g., Fig. 2)
Furthermore, Jung (see, e.g., Figs. 1 and 3, and Par. [0025]-[0032]) discloses that the height of coil patterns 133 increases:
- along a virtual slanted line L2, from a lowest innermost coil pattern to a highest outermost coil pattern, and 
- from L2 to an opposite virtual horizontal line L1, with the height of the innermost coil showing the most variation, and the height of the outermost coil pattern remaining substantially the same.
Therefore, Jung also shows that a difference in heights, measured in a direction of the axis (e.g., T), between an innermost turn (e.g., innermost 133) and a turn adjacent to the innermost turn (e.g., any adjacent 133), among the plurality of turns, is greater in each of the plurality of corner portions than in the connection portion (see, e.g., Figs. 1 and 3: due to the collapse of heights towards L2 at the lower left corners of 133s being more pronounced than at the connection portion).
Regarding Claim 2, Jung (see, e.g., Figs. 1-3) shows:
- the plurality of turns comprise an outermost turn (e.g., outermost 133) adjacent to an outer surface of the body (e.g., 1), and an intermediate turn (e.g., intermediate 133) disposed between the innermost turn and the outermost turn
- a height of each of the plurality of corner portions in the intermediate turn is higher than a height of each of the plurality of corner portions in the innermost turn (e.g., see, corners other than the ones crossed by L1, especially the ones crossed by L2).
Regarding Claim 3, Jung (see, e.g., Figs. 1-3) shows that a height of each of the plurality of corner portions in the outermost turn is higher than a height of each of the plurality of corner portions in the intermediate turn (e.g., see, corners other than the ones crossed by L1, especially the ones crossed by L2).
Regarding Claim 4, Jung (see, e.g., Figs. 1 and 3) shows that a height of the connection portion in the innermost turn (e.g., right straight portion in innermost 133) is equal to a height of the connection portion in a turn adjacent to the innermost turn (e.g., right straight portion in adjacent 133).
Regarding Claim 5, Jung (see, e.g., Figs. 1 and 3) shows that the body (e.g., 1) comprises an active portion in which the coil portion (e.g., 13) is disposed, and a cover portion disposed above the active portion in the direction of the axis (e.g., T).
Furthermore, Jung (see, e.g., Par. [0025]-[0032]) discloses that the height of coil patterns 133 decreases:
- along a virtual slanted line L2, from a highest outermost coil pattern to a lowest innermost coil pattern, and 
- from an opposite virtual horizontal line L1 toward L2, with the height of the innermost coil showing the most variation, and the height of the outermost coil pattern remaining substantially the same.
Therefore, Jung shows that a thickness, measured in the direction of the axis, of a portion of the cover portion disposed above each of the plurality of corner portions is greater than a thickness, measured in the direction of the axis, of a portion of the cover portion disposed above the connection portion (e.g., see, thickness at left connection portion vs. thickness at lower left corners, due to downward slope along length and width of the left connection portion).
Regarding Claim 8, Jung (see, e.g., Figs. 1 and 2) shows that:
- the body (e.g., 1) further comprises one side surface and another side surface, opposing each other in a length direction orthogonal to the axis (e.g., L direction)
- the coil component (e.g., 13) comprises lead-out portions (see, unlabeled wide end-portions of first and second coils 131 or 132 in contact with external electrodes 21 and 22, respectively) each connected to a respective end portion of the coil portion and exposed from a respective side surface of the one side surface and the other side surface of the body.
Regarding Claim 9, Jung (see, e.g., Figs. 1 and 2) shows external electrodes (e.g., external electrodes 21 and 22) each covering a respective lead-out portion of the lead-out portions.
Regarding Claim 10, Jung (see, e.g., Figs. 1-3 and Par. [0015]-[0024]) shows all aspects of the instant invention, including a coil component (e.g., thin film type inductor 100) comprising:
- a support substrate (e.g., support member 12)
- a body (e.g., body 1) embedding the support substrate
- a coil portion (e.g., internal coil 13) disposed on the support substrate and having a plurality of turns (see, e.g., coil patterns 133)
- wherein the coil portion has a first region (see, e.g., substantially curved portions of 133), and a second region having a curvature radius greater than a curvature radius of the first region (see, e.g., substantially straight portion of 133)

















Furthermore, Jung (see, e.g., Figs. 1 and 3, and Par. [0025]-[0032]) discloses that the height of coil patterns 133 increases:
- along a virtual slanted line L2, from a lowest innermost coil pattern to a highest outermost coil pattern, and 
- from L2 to an opposite virtual horizontal line L1, with the height of the innermost coil showing the most variation, and the height of the outermost coil pattern remaining substantially the same.
Therefore, Jung also shows that a difference in heights between an innermost turn (e.g., innermost 133) and a turn adjacent to the innermost turn (e.g., adjacent 133), among the plurality of turns, is greater in the first region than in the second region (see, e.g., Figs. 1 and 3: due to the collapse of heights towards L2 at the lower left curved portion of 133s being more pronounced than at the strait portion).
Regarding Claim 12, Jung (see, e.g., Figs. 1-3) shows:
- the plurality of turns comprise an outermost turn (e.g., outermost 133) adjacent to an outer surface of the body (e.g., 1), and an intermediate turn (e.g., intermediate 133) disposed between the innermost turn and the outermost turn
- a height of the first region in the intermediate turn is higher than a height of the first region in the innermost turn (e.g., see, curved portion of 133s crossed by L2).
Regarding Claim 13, Jung (see, e.g., Figs. 1-3) shows that a height of each of the first region in the outermost turn is higher than a height of the first region in the intermediate turn (e.g., see, curved portion of 133s crossed by L2).
Regarding Claim 14, Jung (see, e.g., Figs. 1 and 3) shows that a height of the connection second region in the innermost turn (e.g., right straight portion in innermost 133) is equal to a height of the second region in a turn adjacent to the innermost turn (e.g., right straight portion in adjacent 133).
Regarding Claim 15, Jung (see, e.g., Figs. 1 and 3) shows that the body (e.g., 1) comprises an active portion in which the support substrate (e.g., 12) and the coil portion (e.g., 13) are arranged, and a cover portion disposed on the active portion.
Furthermore, Jung (see, e.g., Par. [0025]-[0032]) discloses that the height of coil patterns 133 decreases:
- along a virtual slanted line L2, from a highest outermost coil pattern to a lowest innermost coil pattern, and 
- from an opposite virtual horizontal line L1 toward L2, with the height of the innermost coil showing the most variation, and the height of the outermost coil pattern remaining substantially the same.
Therefore, Jung shows that a thickness of a portion of the cover portion disposed on the first region is greater than a thickness of a portion of the cover portion disposed above the connection portion (e.g., see, thickness at left straight portion vs. thickness at lower left curved portion, due to downward slope along length and width of the left straight portion).
Regarding Claim 18, Jung (see, e.g., Figs. 1-3 and Par. [0015]-[0024]) shows all aspects of the instant invention, including a coil component (e.g., thin film type inductor 100) comprising:
- a body (e.g., body 1) 
- a coil portion (e.g., internal coil 13) embedded in the body and having a plurality of turns (e.g., coil patterns 133) wound about an axis (e.g., T axis)
- wherein each of the plurality of turns includes a plurality of corner portions adjacent to corners of the body (see, e.g., substantially curved portions of 133), and at least one connection portion (see, e.g., substantially straight portion of 133) connecting adjacent corner portions among the plurality of corner portions (see, e.g., Fig. 2)
Furthermore, Jung (see, e.g., Figs. 1 and 3, and Par. [0025]-[0032]) discloses that the height of coil patterns 133 increases:
- along a virtual slanted line L2, from a lowest innermost coil pattern to a highest outermost coil pattern, and 
- from L2 to an opposite virtual horizontal line L1, with the height of the innermost coil showing the most variation, and the height of the outermost coil pattern remaining substantially the same.
Therefore, Jung also shows a height, measured in a direction of the axis (e.g., T), of a turn among the plurality of turns (e.g., any 133 but outermost one), is lower in each of the plurality of corner portions than in the connection portion (see, e.g., Figs. 1 and 3: due to the collapse of heights towards L2 at the lower left corners of 133s being more pronounced than at the connection portion).
Regarding Claim 19, Jung (see, e.g., Figs. 1-3 and Par. [0032]) shows that a height, measured in the direction of the axis (e.g., T), of another turn among the plurality of turns (e.g., outermost 133) is even in each of the plurality of corner portions and in the connection portion.


Allowable Subject Matter
Claims 16 and 17 are allowable.
Claims 6-7, 11, and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited disclose coil components with windings around an axis and height variations, and having some features similar to the instant inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814